       Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 1 of 7



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren E. Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 PLAINTIFF TWITCH INTERACTIVE,
                            Plaintiff,             INC.’S EX PARTE MOTION TO EXTEND
18                                                 DEADLINES
             v.
19                                                 [L. CIV. R. 7-10]
     MASON APODACA AND JOHN AND
20   JANE DOES 1-99, individuals,

21                          Defendants.

22

23

24

25
26

27

28
                                                                            CASE NO. 19-CV-03418-WHO
                                                      PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
       Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 2 of 7



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD

 2           PLEASE TAKE NOTICE that Plaintiff Twitch Interactive, Inc. (“Twitch”) will, and

 3   hereby does, apply to the Court ex parte for a 60-day extension to serve Defendant Mason

 4   Apodaca pursuant to Federal Rule of Civil Procedure 4(m), and to reschedule the Case

 5   Management Conference and related deadlines. This motion complies with Local Civil Rule 7-10

 6   as Twitch is in the process of attempting to serve Mr. Apodaca. See Strike 3 Holdings, LLC v.

 7   John Doe, No. 3:18-cv-06938-WHO, Dkt. No. 21 (N.D. Cal. June 19, 2019) (granting motion to

 8   extend deadline to serve where defendant had been identified but not yet served). Good cause

 9   exists for these requests because Twitch has notified Mr. Apodaca of this lawsuit and requested

10   that Mr. Apodaca waive service. While Twitch is hopeful that Mr. Apodaca will waive service by

11   the June 13 deadline, it has received no response to its prior correspondence. If Mr. Apodaca

12   does not waive service, Twitch will promptly serve Mr. Apodaca personally.

13           This motion is based on: the memorandum of points and authorities, the Declaration of

14   Holly M. Simpkins filed concurrently herewith, all pleadings on file in this matter and on such

15   additional evidence or argument as the Court may deem proper.

16

17

18

19
20

21

22

23

24

25
26

27

28                                                  -1-
                                                                                CASE NO. 19-CV-03418-WHO
                                                          PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
       Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 3 of 7



 1                                          I.     INTRODUCTION
 2           Defendants attacked Twitch’s Artifact game directory by broadcasting content that
 3   violated Twitch’s Terms of Service. Twitch sued Defendants for breach of contract, trademark
 4   infringement, trespass to chattels and fraud on June 14, 2019. For months, Twitch diligently
 5   attempted to identify the individuals responsible for the attack. In February 2020, Twitch
 6   identified Defendant Mason Apodaca as a person involved in the attack and sent a letter to him.
 7   Mr. Apodaca did not respond. In March 2020, Twitch again contacted Mr. Apodaca letting him
 8   know that if he did not respond, Twitch would amend its complaint to name him publicly. Mr.
 9   Apodaca did not reply. Having received no response, Twitch amended its complaint on May 13,
10   2020, naming Mr. Apodaca as a defendant. The following day, Twitch sent another letter to Mr.
11   Apodaca requesting that he waive service of the summons and complaint. As with its prior
12   communications, Twitch has not received a response. The 30-day deadline for Mr. Apodaca to
13   respond to the waiver request is June 13, 2020. Twitch’s deadline to serve Mr. Apodaca is June
14   8, 2020. Although Twitch has attempted to notify Mr. Apodaca of this lawsuit in the least
15   intrusive manner, particularly in light of COVID-19, Twitch is prepared to serve Mr. Apodaca if
16   he fails to respond to the waiver request. Accordingly, Twitch seeks a 60-day extension of the
17   service deadline and an order resetting the Case Management Conference and related deadlines so
18   that Mr. Apodaca may return the request for waiver of service. If he does not, Twitch will
19   promptly personally serve Mr. Apodaca.
20
                            II.    ISSUES TO BE DECIDED (L. CIV. R. 7-4(a)(3))
21
             1.         Whether Twitch is entitled to a 60-day extension of the June 8, 2020 deadline to
22
     serve Defendant Mason Apodaca.
23
             2.         Whether the Case Management Conference should be reset for August 24, 2020
24
     and the related deadlines adjusted accordingly.
25
26

27
                                                        -2-
28
                                                                                    CASE NO. 19-CV-03418-WHO
                                                              PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES

     LEGAL148274395.2
          Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 4 of 7



 1                         III.   FACTS & PROCEDURAL BACKGROUND

 2   A.      Twitch
 3           Twitch is a real-time streaming video service where community members gather to watch,

 4   play, and chat about their shared interests, including video games, sports and creative arts (the

 5   “Twitch Services”). Dkt. No. 29 (“Am. Compl.”) ¶ 16. Twitch owns the intellectual property

 6   associated with its services, including the GLITCH logo and TWITCH mark. Id. ¶¶ 21–23.

 7   Twitch requires users to agree to its Terms of Service, Community Guidelines and other policies

 8   (collectively, the “Terms”) to use the Twitch Services. Id. ¶ 25. The Terms prohibit posting

 9   obscene, pornographic, violent, or otherwise harmful conduct. Id. ¶¶ 27, 29.

10   B.      Defendants’ Wrongdoing
11           Beginning on May 25, 2019, Defendants, including Mr. Apodaca, co-opted the game

12   directory for the game Artifact to broadcast prohibited content, including hard-core pornography,

13   racist and misogynistic videos, and videos depicting extreme violence. Id. ¶ 35. Despite

14   Twitch’s swift action against the accounts used to stream this content, new streamers quickly

15   reappeared and re-posted the offending videos. Id. ¶¶ 36–37. Defendants also made

16   unauthorized use of Twitch’s intellectual property including its GLITCH and TWITCH marks.

17   Id. ¶¶ 41–44.

18   C.      Twitch’s Attempts to Contact Mr. Apodaca
19           Twitch investigated the Twitch accounts that participated in the attack, the social media

20   accounts associated with the attackers, and the websites through which the attack was

21   coordinated. Declaration of Holly M. Simpkins (“Simpkins Decl.”) ¶ 2. After serving multiple

22   third-party subpoenas, Twitch identified Mr. Apodaca as an individual likely involved in the

23   attack on Twitch. Id. ¶ 4. On February 25, 2020, Twitch’s counsel sent a letter by U.S. mail to

24   Mr. Apodaca’s residence, notifying the occupants that the IP address of the residence was

25   connected with the attack, providing a copy of the complaint, and requesting that the residents

26   contact Twitch’s counsel to discuss the matter. Id. ¶ 5. Twitch received no response. Id. One

27   month later, on March 27, 2020, Twitch sent a letter to Mr. Apodaca by email and U.S. mail,

28                                                    -3-
                                                                                  CASE NO. 19-CV-03418-WHO
                                                            PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
       Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 5 of 7



 1   including a copy of the complaint. Id. ¶ 6. Twitch notified Mr. Apodaca that if he did not

 2   respond that Twitch would amend its complaint to name him publicly. Id. Mr. Apodaca did not

 3   respond. Id.

 4           Twitch filed its Amended Complaint on May 13, 2020, naming Mr. Apodaca. Dkt. No.

 5   29. Due to the COVID-19 outbreak and the corresponding risks and difficulties surrounding

 6   personal service, Twitch sent a letter to Mr. Apodaca on May 14, 2020 requesting that Mr.

 7   Apodaca waive service of the summons and complaint. Simpkins Decl. ¶ 7. This letter included

 8   a copy of the Amended Complaint, the summons, numerous deadline-related pleadings, and

 9   several other required documents. Id. As of the date of filing this motion, Twitch has not

10   received Mr. Apodaca’s response. Id. Mr. Apodaca has until June 13, 2020 to respond, five days

11   after the current deadline for service. Id. If Twitch does not receive Mr. Apodaca’s signed

12   waiver by June 13, Twitch will personally serve Mr. Apodaca given that it appears that certain

13   COVID-19 restrictions are being lifted. Id. ¶ 8.

14                                         IV.     ARGUMENT

15   A.      Good Cause Exists to Extend the Service Deadline
16           Under Federal Rule of Civil Procedure 4(m), a plaintiff must serve a defendant within

17   ninety days after the complaint is filed. Fed. R. Civ. P. 4(m). But “the court must extend the time

18   for service for an appropriate period” if the plaintiff shows good cause. Id. Alternatively, the

19   Court may grant an extension even absent good cause. In re Sheehan, 253 F.3d 507, 512 (9th Cir.

20   2001). To demonstrate that good cause exists, the court may require plaintiffs to show “(a) the

21   party to be served received actual notice of the lawsuit; (b) the defendant would suffer no

22   prejudice; and (c) plaintiff would be severely prejudiced if his complaint were dismissed.” Id.

23   (citation omitted). The Ninth Circuit observes that “good cause” may include the following

24   circumstances: (1) where the defendant has evaded service; (2) where service was attempted but

25   not completed; (3) where the plaintiff was confused by the requirements for service of process;

26   and (4) where plaintiff was prevented from effective service “by factors beyond his control.” See

27   Wei v. Hawaii, 763 F.2d 370, 371–72 (9th Cir. 1985).

28                                                      -4-
                                                                                    CASE NO. 19-CV-03418-WHO
                                                              PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
          Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 6 of 7



 1           Good cause exists here. First, Mr. Apodaca has had notice of the lawsuit since at least

 2   February 25, 2020 when Twitch sent a copy of the complaint to Mr. Apodaca’s residence.

 3   Simpkins Decl. ¶ 5. Even before then, on June 17, 2019, Twitch sent an email with a copy of the

 4   complaint to an email address it believes belongs to Mr. Apodaca. Id. ¶ 3. And, the Court’s order

 5   granting Twitch’s request for third-party subpoenas requires the subpoena recipients to notify

 6   Defendant-subscribers of the subpoena. See Dkt. No. 13, at 9–10 (requiring subpoena recipients

 7   to notify Defendants of subpoena). Mr. Apodaca has notice of this lawsuit. Second, Mr.

 8   Apodaca would not suffer prejudice from an extension because the case is in its early stages and

 9   Twitch will promptly serve Mr. Apodaca if he does not waive service. See, e.g., Furtado v.

10   United Rentals, Inc., No. 14-CV-04258-YGR, 2015 WL 4452502, at *9 (N.D. Cal. July 20,

11   2015). Third, Twitch would be prejudiced if this case were dismissed because it would not be

12   able to seek redress from Mr. Apodaca, and the resources Twitch invested in investigating the

13   attack, bringing this action, and attempting to serve Mr. Apodaca would be wasted.

14           Even if a plaintiff does not show good cause, the Court may exercise its discretion to

15   extend the time for service. Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009). The

16   discretionary factors include: the statute of limitations, prejudice to the defendants, actual notice

17   of the lawsuit, and eventual service. Sebastian Brown Prods., LLC v. Muzooka, Inc., 143 F.

18   Supp. 3d 1026, 1036 (N.D. Cal. 2015). Here there is little, if any, prejudice to Mr. Apodaca as

19   the case is in its early stages, the proposed delay in service would be minimal, and Twitch will

20   promptly serve Mr. Apodaca if it does not receive his waiver of service by June 13.

21   B.      Good Cause Exists to Reset the Case Management Conference and Related
             Deadlines
22
             In this district, a motion to reschedule the Case Management Conference and related
23
     deadlines is an administrative motion under Local Rule 7-11. Mountz, Inc. v. Ne. Indus. Bolting
24
     & Torque, LLC, No. 15-cv-04538-JD (MEJ), 2017 WL 780585, at *3 (N.D. Cal. Jan. 27, 2017).
25
     A motion to reschedule the Case Management Conference and related deadlines may be granted
26
     for good cause. See Fed. R. Civ. P. 6(b)(1).
27

28                                                     -5-
                                                                                   CASE NO. 19-CV-03418-WHO
                                                             PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
       Case 3:19-cv-03418-WHO Document 32 Filed 05/26/20 Page 7 of 7



 1           Good cause exists here. The Case Management Conference is scheduled for June 23,

 2   2020 at 2:00 p.m. Dkt. No. 28. Because Twitch is still working to serve Mr. Apodaca, it would

 3   be premature to hold a Case Management Conference, file a Case Management Statement, and

 4   conduct a Rule 26(f) conference. Accordingly, in the interest of justice and to enhance judicial

 5   efficiency and preserve resources, Twitch respectfully requests that the Case Management

 6   Conference be continued 60 days to August 24, 2020, or a date thereafter on which the Court is

 7   available, and that all related deadlines be adjusted accordingly. There have been four previous

 8   time modifications in this case. Simpkins Decl. ¶ 9. The requested continuance will not impact

 9   the schedule of this case, as no trial date or other deadlines have been set. Id.

10                                         V.      CONCLUSION
11           For the foregoing reasons, Twitch respectfully requests that the Court grant Twitch’s

12   motion for a 60-day extension to serve Mr. Apodaca and to reschedule the Case Management

13   Conference.

14   DATED: May 26, 2020                                 PERKINS COIE LLP
15
                                                         By: /s/ Holly M. Simpkins
16                                                           Katherine M. Dugdale, Bar No. 168014
                                                             KDugdale@perkinscoie.com
17                                                           Holly M. Simpkins, pro hac vice
                                                             HSimpkins@perkinscoie.com
18                                                           Lauren E. Staniar, pro hac vice
                                                             LStaniar@perkinscoie.com
19
                                                             Attorneys for Plaintiff
20                                                           Twitch Interactive, Inc.
21

22

23

24

25
26

27

28                                                    -6-
                                                                                  CASE NO. 19-CV-03418-WHO
                                                            PLAINTIFF’S EX PARTE MOTION TO EXTEND DEADLINES
     LEGAL148274395.2
